DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim listing filed on 5/18/22 has been entered; no amendments are indicated. Claims 1-5, 7, 9, 20-22 and 24-33 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-5, 7, 9, 20-22 and 24-27, in the reply filed on 5/18/22 is acknowledged. 
Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) HLA-A*0101 as the species of class I HLA protein; (2) pancreatic cancer as the species of cancer; and (3) anti-PD1 monoclonal antibody as the species of second anti-cancer therapy, in the reply filed on 5/18/22 are also acknowledged. The elected species read on each claim in the elected inventive group.
Claims 1-5, 7, 9, 20-22 and 24-27 are under consideration, as they read on the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because the portion directed to "Uses thereof" is directed to any use of the claimed peptide, whereas the elected invention is directed to a use of promoting an immune response in a subject. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “HLA-Restricted VGLL1 Peptides and Use Thereof in Promoting an Immune Response in a Subject”.
Appropriate correction is required.

Warning, Duplicate Claims
Applicants are advised that should claim 3 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 2 and 3 limit the peptide to comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 1 (claim 2), or comprising an amino acid sequence of SEQ ID NO: 1 (claim 3). However, because SEQ ID NO: 1 is a peptide consisting of 10 amino acids, a change of a single amino acid would result in a peptide sharing 9 out of 10 amino acids, or 90% identity with the reference sequence. Thus, an amino acid sequence having at least 95% identity to SEQ ID NO: 1, as recited in claim 2, is a genus that only encompasses a sequence having 100% identity to SEQ ID NO: 1 (i.e., sharing 10 out of 10 amino acids). This is the same genus encompassed by claim 3; i.e., "wherein the peptide comprising an amino acid sequence of SEQ ID NO: 1"; i.e., comprises 10 out of 10 amino acids of SEQ ID NO: 1. Thus, claims 2 and 3 are substantial duplicates because each is directed to a genus that encompasses a peptide comprising SEQ ID NO: 1.

Claim Objections
Claims 1-5, 7, 9, 20-22 and 24-27 are objected to because of the following informalities:
In claim 1, the acronym "VGLL1" should be accompanied by the full terminology the first time it is used in a series of claims, e.g., "VGGL1 (vestigial-like 1)". See Table 1 of the specification. 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or abstract ideas) without significantly more.
Per the “2019 Revised Patent Subject Matter Eligibility Guidance" (available at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), subject matter eligibility under 35 U.S.C. 101 involves two considerations, termed "steps". The first consideration, "Step 1", is whether the claimed invention is directed to one of the four statutory patent-eligible subject matter categories. In the instant case, claims 1-5, 7 and 9 are directed to an isolated peptide, which is a composition of matter, which is one of the four categories.
The second consideration, "Step 2", is divided into two parts, "Step 2A" and "Step 2B". Step 2A includes evaluating whether the claim recites a judicial exception ("Prong One"), and if so, whether the judicial exception is integrated into a practical application ("Prong Two"). In the instant case, independent claim 1 is directed to an isolated VGLL1 peptide of 35 amino acids in length or less comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1, wherein the peptide is capable of inducing cytotoxic T lymphocytes (CTLs). Claims 2, 3, and 9 limit this peptide to comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 1 (claim 2), or comprising an amino acid sequence of SEQ ID NO: 1 (claim 3), or is to one less than 30 amino acids in length (claim 9). Each of these claims encompasses a peptide consisting of SEQ ID NO: 1, which is 10 amino acids in length. However, Bradley et al (2020) demonstrates that a peptide consisting of SEQ ID NO: 1 was found in tumors from patients with pancreatic ductal adenocarcinoma (PDAC) (see page 3 of  Bradley et al, 2020. Nature Communications. 11(1): 5332; cited on the 2/23/22 IDS; and Supplementary Table 1 of "Supplementary Information" for Bradley et al, 2022. Nature Communications 11(1): 5332; PDF labeled "41467_2020_19141_MOESM1_ESM.pdf" available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7577998/; PDF consists of 29 pages.). Bradley further shows that a peptide consisting of SEQ ID NO: 1 possesses the ability to induce CTLs. As such, each of claims 1-3 and 9 is directed to (i.e., recites) a ‘product of nature’, which is a judicial exception. Furthermore, as claimed there no limitations that result in the claimed product having markedly different characteristics from the product of nature. The recitation of "isolated" merely indicates that the natural product has been moved from its natural location, and does not give the claimed product a markedly different characteristic from the product of nature.
Claims 4, 5 and 7 encompass a peptide of claim 1 to one that binds to the human class I HLA protein HLA-A*101. Bradley further shows that a peptide consisting of SEQ ID NO: 1 also possesses this ability. As such, each of claims 4, 5 and 7 is also directed to (i.e., recites) a ‘product of nature’. 
Regarding "Prong Two", this is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. In the instant case, claims 1-5, 7 and 9 do not recite any additional elements beyond the peptide, and thus the judicial exception is not integrated into a practical application in these claims. 
Step 2B involves evaluating whether the claim provides an element or combination of such in the claims is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. In the instant case, claims 1-5, 7 and 9 do not recite any additional elements beyond the peptide, and thus does not include any elements sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception.

Note
No prior art has been identified that teaches or suggests an isolated VGLL1 peptide of claim 1, or a method of promoting an immune response in a subject of claim 20. 



Conclusion
Claims 20-22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) the acronym VGLL1 was accompanied by the full terminology, e.g., "VGGL1 (vestigial-like 1)" (see the section, "Claim Objections", set forth above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646